DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Claims 1, 2, 4, 5, 7-10, 12, 13, 15-18 and 20 are pending. 

Response to Arguments
Applicant's arguments regarding 35 USC 101, filed April 21, 2021 have been fully considered but they are not persuasive. Applicant argues that the amendments to the claims render the 35 USC 101 rejections moot. Examiner respectfully disagrees. Although the claims have been amended to further define Applicant’s invention, the claimed invention is directed to an abstract idea without significantly more. An updated analysis on the current claim language is provided within the 35 USC 101 rejections section below.
Applicant’s arguments, see pages 10-11 with respect to 35 USC 102/103 have been fully considered and are persuasive. The rejection of the claims under 35 USC 102/103 has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a computer-implemented method, executed on a computing system, independent claim 9 recites a system, and independent claim 17 recites a non-transitory computer-readable medium. Therefore, Step 1 is satisfied for claims 1-20. Step 2A Prong One: The independent claims recite that a set of training data is obtained that indicates raw topics that are indicative of the set of topics. A model is trained with the set of training data to identify raw topics relevant to a set of topics. The set of topics are associated with one or more digital documents. Raw topics that correspond to the set of topics are identified within at least one of the digital documents with the model. A frequency that the raw topic appears in the digital document is determined for each identified raw topic. A topic that corresponds to the raw topic is determined for each of the identified raw topics. A topic score is determined for each of the topics of the set of topics. The topic score reflects a relevance of the digital document to the topic. The topic score is based on the frequency of the raw topics that correspond to the topic. An indication is provided of the topic scores for the digital document. 
Updated analysis based on claims filed April 21, 2021. Independent claim 1 now recites “obtaining a set of training data…” – considered to be data gathering step. “Training, with the set of training data, a model…” – recitation does not provide any specific details with respect to how the model is trained with the data and is presented in a broad and abstract manner; can also be considered part of data gathering, because no specific details with respect to how model is 
In other words, the independent claims relate to performing a predefined sequence of steps used to implement an algorithm, without disclosing any functional limitations pertaining to the enablement of said features as claimed. The claimed technical implementation does not go beyond a generic technical implementation as such technical considerations must go beyond merely finding a computer algorithm to carry out some procedure and the steps as claimed are completed or done with the help of instructions in form of a pre-defined sequential manner. The claimed steps are an observation or evaluation based on the obtained information and the information is used to train and use a model. These observations or evaluations are acts that can be practically performed in the human mind, similar to the mental thought processes that occur when a pool maintenance worker looks at the water level in the pool in the morning and notices that the water level is much lower than normal, and then determines that because this has never happened before even in similar weather conditions, there might be a leak in the pool because the lowered water level cannot be accounted for by overnight evaporation. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Furthermore, training and using a model relates to using a computer as a tool to perform the concept, and fall in line with court cases that have held that use of a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim 
As explained in the MPEP, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further discussion, this example considers limitations of comparing deletion temporal information to a temporal information of a data protection operation as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a computing system, a local data storage system, a processor, medium and memory. The computing system, a processor, medium and memory are so generically (no details whatsoever are provided other than that they are a memory, display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See 
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the record keeper used to perform (e.g., the mental inspection and evaluation of comparing files), using the computer components as a tool. While this type of automation improves the improves comparison of information (by minimizing or eliminating the need for mentally evaluating the file attributes), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, display and processor are at best the 
The limitations of claims 2, 19 and 18 are considered to be data gathering and extra solution activity of receiving the data and displaying scores related to parts of a document.
The limitations of claims 4 and 12 are considered to be an observation or evaluation that can be practically performed in the human mind / calculation – user can count number of times phrase occurs along with determining a proportion of percentage of number of phrases in relationship to the number of words in the document.
The limitations of claims 5 and 13 are considered to be data gathering and observation or evaluation steps of having a list of information and making determinations using the list. 
The limitations of claims 7 and 15 are considered to be an observation or evaluation that can be practically performed in the human mind / calculation – it is further noted the claim does not define how a “success score” is determined and how the “success score” is used for determining whether to provide an indication.
The limitations of claims 8 and 16 are considered to be an observation or evaluation that can be practically performed in the human mind / calculation – it is further noted the claim does not define how a “aggregate topic scores” are determined and how the “aggregate topic scores” is used for determining “success score.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165